                                                                                  United States District Court
                                                                                    Southern District of Texas

                                                                                       ENTERED
                            UNITED STATES DISTRICT COURT                               May 13, 2021
                             SOUTHERN DISTRICT OF TEXAS                             Nathan Ochsner, Clerk
                               CORPUS CHRISTI DIVISION

UNITED STATES OF AMERICA                      §
                                              §
VS.                                           §      CRIMINAL ACTION NO. 2:08-CR-00489
                                              §      CRIMINAL ACTION NO. 2:14-CR-00681
RAYMOND ESTRADA                               §
                                              §

                                           ORDER

       Pending before the Court are Defendant Raymond Estrada’s letter motions for

compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A). See 2:08-CR-489, D.E. 39, 40;

2:14-CR-681, D.E. 52, 53. The Court DENIES the motions.

                                   I.   BACKGROUND

       On August 26, 2008, in Criminal Action 2:08-CR-489, Defendant pleaded guilty to one

count of being a felon in possession of a firearm in violation of 18 U.S.C. §§ 922(g)(1) and

924(a)(2); and one count of conspiracy to possess with intent to distribute more than 5 grams of

cocaine base in violation of 21 U.S.C. §§ 846, 841(a)(1), and 841(b)(1)(B). See 2:08-CR-489,

D.E. 22 at 1.     On November 13, 2008, the Court sentenced Defendant to 92 months

imprisonment—92 months for each count to be served concurrently—and five years of

supervised release. Id. at 2–3. Defendant did not appeal the judgment. On January 19, 2012, the

Court granted a sentence reduction pursuant to 18 U.S.C. § 3582(c)(2) based on Defendant’s

guideline sentencing range that had subsequently been lowered and made retroactive. See 2:08-

CR-489, D.E. 27. Defendant’s sentence was reduced to 63 months. Id.

       On November 3, 2014, in Criminal Action 2:14-CR-681, Defendant pleaded guilty to one

count of possession with intent to distribute 56.1 grams of cocaine base. See 2:14-CR-681, D.E.

23 at 1. On February 18, 2015, the Court sentenced Defendant to 188 months imprisonment and



1/5
five years of supervised release. See id. at 2–3. During the same sentencing hearing, the Court

also revoked Defendant’s term of supervised release in Criminal Action 2:08-CR-489 and

sentenced Defendant to 24 months imprisonment to be served consecutively to the 188-month

sentence imposed in Criminal Action 2:14-CR-681. See 2:08-CR-489, D.E. 38. Defendant filed

a notice of appeal for the conviction and sentence in Criminal Action 2:14-CR-681 on February

23, 2015. See 2:14-CR-681, D.E. 25. On October 27, 2015, the Fifth Circuit granted the

Government’s unopposed motion to remand the case to the district court for resentencing in light

of the recent Supreme Court case Johnson v. United States, 135 S. Ct. 2551 (2015). See 2:14-

CR-681, D.E. 34.

       On December 17, 2015, on remand, the Court resentenced Defendant to 120 months

imprisonment with a five-year term of supervised release in Criminal Action 2:14-CR-681. See

2:14-CR-681, D.E. 39 at 2–3. The Court did not amend the sentence imposed for the revocation

of supervised release in Criminal Action 2:08-CR-489. Defendant timely appealed the amended

judgment and sentence on December 21, 2015. See 2:14-CR-681, D.E. 41. The Fifth Circuit

affirmed the judgment of this Court and issued its mandate on September 28, 2016. See 2:14-

CR-681, D.E. 50, 51.

       Defendant filed pro se his letter motion for compassionate release on February 8, 2021.

See 2:08-CR-489, D.E. 39; 2:14-CR-681, D.E. 52. Defendant filed pro se a second letter motion

for compassionate release on May 5, 2021. See 2:08-CR-489, D.E. 40; 2:14-CR-681, D.E. 53.

                                II.    LEGAL STANDARD

       Pursuant to 18 U.S.C. § 3582(c)(1)(A), as amended by the First Step Act of 2018, the

Court, “upon motion of the defendant after the defendant has fully exhausted all administrative

rights to appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s behalf or




2/5
the lapse of 30 days from the receipt of such a request by the warden of the defendant’s facility,

whichever is earlier, may reduce the term of imprisonment . . . after considering the factors set

forth in section 3553(a) to the extent that they are applicable,” if it finds that “extraordinary and

compelling reasons warrant such a reduction,” and if “such reduction is consistent with

applicable policy statements issued by the Sentencing Commission.”                       18 U.S.C.

§ 3582(c)(1)(A)(i); First Step Act of 2018, Pub. L. 115-391, § 603(b), 132 Stat. 5194, 5239. The

sentencing factors outlined in § 3553(a) that the Court must consider include, inter alia, “the

nature and circumstances of the offense and the history and characteristics of the defendant”; the

need for the imposed sentence “to reflect the seriousness of the offense,” “to afford adequate

deterrence to criminal conduct,” and “to protect the public from further crimes of the defendant”;

and “any pertinent policy statement” issued by the Sentencing Commission.                18 U.S.C.

§ 3553(a).

                                     III.   DISCUSSION

       Defendant petitions the Court for compassionate release due to COVID-19. Before filing

a motion for compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A), a defendant must first

petition the Bureau of Prisons, and then must fully exhaust his administrative rights to appeal or

wait for 30 days after filing the petition. United States v. Franco, 973 F.3d 465, 467–68 (5th Cir.

2020). Defendant does not allege that he requested compassionate release from the Warden of

his prison. Defendant has therefore failed to satisfy the exhaustion requirement for the Court to

review his motion.

       Nevertheless, courts around the country, including the Fifth Circuit, have noted that the

exhaustion requirement can be waived during the ongoing COVID-19 pandemic due to

“extraordinary and compelling reasons,” such as the defendant’s age, underlying health




3/5
conditions, and family circumstances. See, e.g., Valentine v. Collier, 956 F.3d 797, 807 (5th Cir.

2020) (Higginson, J. concurring); Coleman v. United States, 465 F. Supp. 3d 543, 545–49 (E.D.

Va. 2020); United States v. Smith, 454 F. Supp. 3d 310, 312–14 (S.D.N.Y. 2020). Defendant is

41 years old and alleges that he has type 1 diabetes. See 2:08-CR-489, D.E. 39 at 1; 2:14-CR-

681, D.E. 53 at 1. The Centers for Disease Control and Prevention (“CDC”) identifies diabetes

as a condition that may make an adult “more likely to get severely ill from COVID-19.” See

People        with       Certain        Medical        Conditions,        COVID-19,          CDC,

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-

conditions.html (last updated Apr. 29, 2021) (emphasis omitted). Defendant also alleges that he

tested positive for COVID-19 and was hospitalized in December 2020. See 2:08-CR-489, D.E.

39 at 2–3. However, Defendant does not provide any documentation for the Court to verify his

health conditions. Defendant has therefore failed to demonstrate “extraordinary and compelling

reasons” to warrant compassionate release.

         Notwithstanding Defendant’s failure to exhaust his administrative remedies or to

establish extraordinary and compelling reasons, the Court denies Defendant’s motion due to his

criminal history. Defendant is a career offender. He has been convicted of drug-related offenses

no less than seven times, including convictions for possession of marijuana, possession of

cocaine, possession with intent to distribute a cocaine base, and conspiracy to possess with intent

to distribute a cocaine base. See 2:14-CR-681, D.E. 36 at 5–13 (under seal). He also resisted

arrest and twice attempted to evade arrest by use of a motor vehicle. See id. Evading arrest by

use of a motor vehicle presents a grave danger to the public. Defendant was also convicted of

being a felon in possession of a firearm. His possession of a firearm, in combination with his

general criminal history and consistent drug-related offenses, poses another danger to the public.




4/5
The imposed sentences are therefore necessary in order to reflect the seriousness of the

underlying offenses, to afford adequate deterrence to criminal conduct, and to protect the public

from further crimes. See 18 U.S.C. § 3553(a).

                                  IV.    CONCLUSION

       For the foregoing reasons, Defendant’s letter motions for compassionate release pursuant

to 18 U.S.C. § 3582(c)(1)(A) are DENIED.


       SIGNED and ORDERED this 13th day of May, 2021.


                                                ___________________________________
                                                          Janis Graham Jack
                                                   Senior United States District Judge




5/5
